Citation Nr: 1616468	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 16, 1985, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in a September 2008 rating decision which denied entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO assigned an effective date of May 16, 1985 for the grant of service connection for PTSD.

The Veteran testified before a Decision Review Officer (DRO) and the undersigned at hearings dated in February 2013 and August 2015, respectively.  Transcripts of the hearings have been associated with the file.

The issue of whether there was CUE in the September 2008 rating decision which denied entitlement to service connection for kidney disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO granted service connection for PTSD, effective from March 18, 1996; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

2.  RO decisions dated in June 1976, November 1977, and February 1986 which denied entitlement to service connection for a psychiatric disability (to include PTSD) were subsumed by a May 1988 Board decision and the Veteran has not alleged CUE in any other relevant RO rating decision with specificity.

3.  The Veteran has not submitted an adequate signed written motion for revision of the Board's May 1988 decision based on CUE.


CONCLUSION OF LAW

The claim for earlier effective date for the grant of service connection for PTSD lacks legal merit.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 3.156(a)-(b), 20.302, 20.1103, 20.1404(a),(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The claim for an earlier effective date for the grant of service connection for PTSD is being dismissed as a matter of law.  As such, the VCAA is inapplicable in this case.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Analysis

In the absence of an allegation of CUE in a prior final decision, a claimant cannot file, and VA cannot adjudicate, a freestanding claim for an earlier effective date because to do so would be to compromise the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

In the present case, the RO granted service connection for PTSD, effective from March 18, 1996, by way of a December 1996 rating decision.  The Veteran was notified of this decision, he did not appeal any aspect of the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the December 1996 decision became final as to the effective date of service connection for PTSD.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In July 2012, the RO was contacted by the Veteran's congressman who indicated that the Veteran wished to file a claim for an earlier effective date for the grant of service connection for PTSD and that he wanted the effective date to be in February 1976 when he initially submitted a claim of service connection for a psychiatric disability.  The RO adjudicated the earlier effective date claim by way of a September 2012 rating decision and assigned an effective date of May 16, 1985, for the grant of service connection for PTSD.  Nevertheless, the RO improperly adjudicated the freestanding earlier effective date claim because, as explained above, the December 1996 decision became final as to the effective date of service connection for PTSD and VA cannot adjudicate a freestanding claim for an earlier effective date.  See Rudd, 20 Vet. App. 296, 300 (2006).  The only way that an earlier effective date may be assigned for the grant of service connection for PTSD is if CUE can be shown in a prior rating decision or Board decision which denied service connection for that disability.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The United States Court of Appeals for Veterans Claims (Court) has established a three-pronged test, each of which must be met before CUE is established: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

Prior to the December 1996 rating decision, the Veteran's claim of service connection for a psychiatric disability was denied by way of decisions dated in  June 1976, November 1977, and February 1986.  He has not specifically identified any of these decisions as having been the result of CUE and he has not alleged any specific error in any of these decisions or any other RO decision pertaining to the issue of entitlement to service connection for a psychiatric disability.  Hence, a claim of CUE in a prior RO decision has not been pled with sufficient specificity.  See Fugo, 6 Vet. App. at 43-44.

Regardless, the June 1976, November 1977, and February 1986 decisions were, in effect, subsumed by a subsequent Board decision dated in May 1988 which denied entitlement to service connection for PTSD.  See Manning v. Principi, 16 Vet. App. 534, 540-41 (2002) (a decision of the RO is subsumed by a subsequent Board decision if the Board decides the same issue addressed by the RO based on the same evidentiary record). 

If a rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in that case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed Cir. 2000).  As the Board clearly considered entitlement to service connection for a psychiatric disability (identified as PTSD) in its May 1988 decision and that decision subsumed the RO's June 1976, November 1977, and February 1986 decisions, no CUE claim regarding any of those decisions may exist as a matter of law.

With respect to the May 1988 Board decision, a motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board's decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  The motion must also set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a), (b).

In May 1988, the Veteran submitted a signed written statement to the RO in which he indicated that he disagreed with the May 1988 Board decision and that he wished to appeal the decision.  This statement was acknowledged by the Chairman of the Board by way of a July 1988 letter in which he informed the Veteran that his claim could be reopened by submitting new and material evidence to the RO and that his records were being returned to the RO.  The Chairman did not indicate that any basis existed for correction of the Board's May 1988 decision.

Moreover, the Veteran's May 1988 statement alone does not meet the criteria set forth above with respect to motions alleging CUE in a Board decision and the Veteran has not otherwise submitted any signed written motion for revision of the Board's May 1988 decision on the basis of CUE.  Thus, he has not submitted a sufficient motion for revision of the Board's decision on the basis CUE and no further consideration can be given to this matter.   

As there is a final RO decision that assigned an effective date of service connection for PTSD and the Veteran has not sufficiently alleged CUE in any decision such that an earlier effective date would be possible, the claim for an earlier effective date for the grant of service connection for PTSD is dismissed.  See Rudd, 20 Vet. App. at 300.


ORDER

The appeal is dismissed.


REMAND

In a June 2015 rating decision, the RO determined that there was no CUE in a September 2008 rating decision which denied entitlement to service connection for kidney disease.  In July 2015, the Veteran submitted a timely notice of disagreement with respect to the June 2015 decision.  A statement of the case has not been issued as to this matter.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand this matter for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue of whether there was CUE in a September 2008 rating decision which denied entitlement to service connection for kidney disease.  This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


